SDNY CM/ECF NextGen Version 1.2
         Case 8:19-mj-00241-DUTY          Document 13 Filedhttps://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?923502936951056...
                                                             04/03/19 Page 1 of 19 Page ID #:233



                                         U.S. District Court
                            Southern District of New York (Foley Square)
                        CRIMINAL DOCKET FOR CASE #: 1:19-mj-02969-UA-1
                                         Internal Use Only

                                                  U.S. DISTRICT
         Case title: USA v. Avenatti                                   Date Filed: 03/25/2019


         Assigned to: Judge Unassigned
                                                                          ~ l q
                                                 DISTRICT OF CALIFORNIA ~ •        rI       ~~ \
                                                  n .A          DEPUTY

         Defendant(1)
         Michael Avenatti                              represented by Sylvie Jill Levine
                                                                      Federal Defenders of New York
                                                                      52 Duane Street, 10th Floor
                                                                      New York, NY 10007
                                                                     (212)417-8700
                                                                      Fax:(212) 571-0392
                                                                      Email: sylvie_levine@fd.org
                                                                      TERMINATED: 03/25/2019
                                                                      LEAD ATTORNEY
                                                                      Designation: Public Defender oY
                                                                      Community Defender Appointment

         Pending Counts                                                Disposition                  ~~
         None                                                                                       a~
                                                                                                    O
                                                                                                    v ,
         Highest Offense Level(Opening)
         None

         Terminated Counts                                             Disposition
         None

         Highest Offense Level(Terminated)
         None

         Complaints                                                    Disposition

         18:1343.F WIRE FRAUD, 18:1344A.F
         BANK FRAUD



         Plaintiff



1 of 3                                                                                                    3/26/2019, 3:17 YM
SDNY CM/ECF NextGen Version 1.2
           Case 8:19-mj-00241-DUTY Document 13 Filedhttps://jenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?923502936951056
                                                      04/03/19 Page 2 of 19 Page ID #:234


         USA                                              represented by Robert Benjamin Sobelman
                                                                         U.S. Attorney's Office, SDNY (St
                                                                         Andw's)
                                                                         One St. Andrew's Plaza
                                                                         New York, NY 10007
                                                                        (212)637-2616
                                                                         Email: robert.sobelman@usdoj.gov
                                                                         LEAD ATTORNEY
                                                                         Designation: Assistant US Attorney


         Date Filed         # i Docket Text
         03/25/2019              ~ Arrest(Rule 5(c)(3)) of michael Avenatti.(did (Entered: 03/26/2019)
         03/25/2019          1   RULE 5(c)(3) AFFIDAVIT of James Kim, Special Agent with Internal Revenue
                                 Service-Criminal Investigation ("IRS-CI"), from the United States District Court
                                  Central District of California, as to Michael Avenatti.(Signed by Judge
                                 Magistrate Judge Katharine H. Parker on 3/25/2019)(did (Entered: 03/26/2019)
         03/25/2019         2 'ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Michael
                               j Avenatti. Sylvie Jill Levine for Michael Avenatti appointed.(BAIL ONLY).
                              (Signed by Magistrate Judge Katharine H. Parker on 3/29/2019)(difl (Entered:
                              ( 03/26/2019)
         03/25/2019         3 I Minute Entry for proceedings held before Magistrate Judge Katharine H. Parker:
                                Initial Appearance in Rule 5(c)(3) Proceedings as to Michael Avenatti held on
                              j 3/25/2019., Deft Appears with Federal Defender Sylvie Levine(BAIL ONLY)
                                and AUSA Robert Sobelman for the government. AGREED CONDITIONS OF
                              ; RELEASE: $300,000 PRB;2 FRP'S; Travel Limited to SDNY/EDNY and
                              ; Central District of California(& Points in Between for Travel to Court/Personal
                       '%       Lawyer; Temporary Additional Domestic Travel Upon Consent of AUSA and
                                Approval ofPTS; Surrender Travel Documents(& No New Applications) Within
                                48 Hours; Pretrial Supervision As Directed by PTS; Deft to Be Released on Own
                              ! Signature; Remaining Conditions to Be Met by 4/5/19; Deft Must Not
                       '      ;Spend/Transfer $5,000 or More in a Single Transaction From/To Any Account
                              I He Controls W/out First Notifying PTS; Deft to Report to Central District of
                              ; California on 4/1/ 19 at 2:00 PM;Identity Hearing Waived; Control Date for
                       I      !Removal 4/1/2019(Preliminary Hearing set for 4/25/2019 on Consent)(difl
                              (Entered: 03/26/2019)

         03/25/2019         4 j AGREEMENT TO FORFEIT PROPERTY(OTHER THAN REAL PROPERTY)
                       i       i by Michael Avenatti. Personal Recognizance Bond in the amount of$ 300,000
                                 PRB,2 FRP'S; Travel Limited to SDNY/EDNY and Central District of California '
                              (& Points in Between for Travel to Court/Personal Lawyer; Temporary
                              ; Additional Domestic Travel Upon Consent or AUSA and Approval of PTS;
                              ; Surrender Travel Documents(& No New Applications) Within 48 Hours; Pretrial
                              ' Supervision As Directed by PTS; Deft to Be Released on Own Signature;
                              ' Remaining Conditions to Be Met by 4/5/19; Deft Must Not Spend/Transfer
                                 $5,000 or More in a Single Transaction From/To Any Account He Controls
                                 W/out First Notifying PTS; Deft to Report to Central District of California on



2 of 3                                                                                                    3/26/2019, 3:l7 PM
SDNY CM/ECF NextGen Version 1.2
           Case 8:19-mj-00241-DUTY Document 13 Filedhops:Ujenie.ao.dcn/nysd-ecf/cgi-bin/DktRpt.pl?923502936951056...
                                                      04/03/19 Page 3 of 19 Page ID #:235


                              4/1/2019 at 2:00 P.M.(difj(Entered: 03/26/2019)
         03/26/2019          ~; RULE 5(c)(3) DOCUMENTS SENT as to Michael Avenatti from the U.S.D.C.
                       I     j Southern District of New York to the United States District Court -District of
                                Central District of California. Sent original file along with documents numbered
                                1 to 4, certified copies o£ Rule 5(c)(3) Documents, the docket sheet, and letter of
                                acknowledgment. on 3/26/2019.(did (Entered: 03/26/2019)




3 of 3                                                                                                    3/26/2019, 3:l 7 PM
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 4 of 19 Page ID #:236



 APProved:               r~
             ROBERT B. SOBELMAN
                                                           s~~E~r-; ~ i i~~~
             Assistant United States Attorney

 Before:     THE HONORABLE KATHARINE H. PARKER
             United States Magistrate Judge
             Southern District of New York
                                                                 ._ ~~~.
  - -----------------X
  UNITED STATES OF AMERICA                     RULE 5(c)(3)
                                               az~~-rr~a~~Tm

           - V. -


  MICHAEL J. AVENATTI,                                        ,~
                                               -~ ~ ~ ~ ~ ~~ ` i a

                        Defendant .           ~,, ,~i~!..~,~ ~ " ~~     -✓
 - - - - - - - - - - - - - - - - - - x


 SOUTHERN DISTRICT OF NEW YORK, ss:

          JAMES KIM, being duly sworn, deposes and says tha
is a Special Agent with the Internal Revenue Service-Crimin
Investigations (~~IRS-CI"), and charges as follows:

          On or about March 22, 2019, the United States DistC~ic
Court for the Central District of California issued a warrant
for the arrest of "Michael J. Avenatti" based on an a Complaint
charging him with violations of 18 U.S.C. ~~ 1343 (wire fraud)
and 1344 (bank fraud).

          I believe that MICHAEL J. AVENATTI, the defendant, who
was arrested in the Southern District of New York by Special
Agents with the United States Attorney's Office for the Southern
District of New York ("USAO-SDNY"), IRS-CI, and the Federal
Bureau of Investigation ("FBI") on or about March 25, 2019, is
the same individual as `Michael J. Avenatti" who is wanted in
the Central District of California.

          The bases of my knowledge and for the foregoing charge
are, in part, as follows:

          1.   I am a Special Agent with IRS-CI.  I have been
directly involved in determining whether MICHAEL J. AVENATTI,
the defendant, is the same individual as the "Michael J.
Avenatti" named in the arrest warrant issued on March 22, 2019,
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 5 of 19 Page ID #:237



by the United States District Court for the Central District of
California. Because this Affidavit is submitted for the limited
purpose of establishing the identity of the defendant, I have
not included in this Affidavit each and every fact that I have
learned.

           2.   Based on my involvement in this investigation, I
 have learned, among other things, the following:

               a.   On or about March 22, 2019, the United
States District Court for the Central District of California
issued a warrant for the arrest of "Michael J. Avenatti" (the
"Arrest Warrant"). A copy of the Arrest Warrant is attached
hereto as Exhibit 1 and incorporated by reference herein.

                b.   The Arrest Warrant was issued in connection
 with a Complaint charging "Michael J. Avenatti" with violations
 of 18 U.S.C. ~~ 1343 (wire fraud) and 1344 (bank fraud). A copy
 of the Complaint is attached hereto as Exhibit 2 and
 incorporated by reference herein.

          3.   Based on my participation in this investigation,
I have learned, among other things, that at approximately
12:39 p.m. on or about March 25, 2019, MICHAEL J. AVENATTI, the
defendant, was arrested in the Southern District of New York by
Special Agents with USAO-SDNY, IRS-CI, and the FBI, and pursuant
to the Arrest Warrant issued by the United States District Court
for the Central District of California.

          4.   I have reviewed a photograph ("Photograph-1") of
"Michael J. Avenatti" that, based on my participation in this
investigation, I know depicts the individual named in the Arrest
Warrant.

          5.   Based on my review of Photograph-1 and my in-
person interactions with MICHAEL AVENATTI, the defendant, at the
time of his arrest in the Southern District of New York, I
believe that AVENATTI is the same person as ~~Michael Avenatti,"
who is wanted in the Central District of California.




                                     ~~
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 6 of 19 Page ID #:238



      WHEREFORE, deponent respectfully requests that MICHAEL
AVENATTI, the defendant, be imprisoned or bailed as the case may
be.

                                                G~
                             JAM S KIM
                             Special Agent
                             Internal Revenue Service-
                             Criminal Investigations



Sworn to before me this
25th day of March, 2019.


        1
THE HONORABLE KAT ARI E H. PARKER
United States Magistrate Judge
Southern District of New York




                                      3
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 7 of 19 Page ID #:239




                 E~HIBIT 1
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 8 of 19 Page ID #:240




                        UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                           WARRANT FOR
                                    PLAINTIFF,                        A_R_REST
                            V.

 MICHAEL J. AVENATTI                                                  ON COMPLAINT
                                    DEFENDANTS)
                                                                   CASE NO.:~ ~ ~                     ,t~ `~


To:     iJNITED STATES MARSHAL AND ANY AUTHORIZED UNITED STATES OFFICER

YOU ARE HERESY COMMANDED to arrest NIICHAEL J. AVENATTI and bring

him forthwith to the nearest Magistrate Judge to answer a complaint charging him with

Bank Fraud, in violation of Title 18, United States Code, Section 1344(1), and Wire

Fraud, in violation of Title 1 S, United States Code, Section 1343.

REC: BY AUSAs Julian L. Andre and Brett A. Sagel                    [Detention]


                                 ~„
 Date                                                   Nan7e of Mawstrate Judge

                                                             DOUGLAS F. McCORNIICK
                                                        Si~ature of Magistrate Judge


                                             RETURN
 This warrant was received and executed with the arrest of the above-named defendant at (location):


 DATE RECEIVED         NAME AND TITLE OF ARRESTING                  SIGNATURE OF ARRESTING OFFICER
                       OFTICER
 DATE OF ARREST


DESCRIPTIVE I~~fFOR~IATiON FOR DEF'~NDANT CONTAINED ON PAGE T~VO


                                 WARRANT FOR.ARREST ON COMPLAINT                             Pagz 1 of4
Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 9 of 19 Page ID #:241



                               ADDITIONAL DEFEND~iNT INFORMATION

RACE:            SAX:          HEIGHT:           WEIGHT:     }L41R:           EY"ES:        OTHER:



DATE OF BIRTH:                 PLACE OF BIRTH:               SOCIAL. SECURITY \O.:          DRIVER'S LICENSE   ISSUING


                                                                                            NO.                STATE



ALIASES:                       SCARS, TATTOOS OR OTHER DISTINGUISHING:vIAFtKS:



AUTO YEAR:       AUTO MAI:E:   AUTO MODEL:                   .4UT0 COLOR:                   AUTO LICFN&ENO.:   iSSUl7vG


                                                                                                               STATE



LAST fCNpV✓\~ RESID~TCE:                                      LAST K~OWT' E41PL01"~4E1vT:




F81 iYUMBER:



ADDITIONAL INFOR~4.ATION:




1TQVES'TIGATNE AGENCY NAME:                                   INVESTIGATIVE AGENCY ADDRESS:




NOTES:




                                      VVARR.41\'T FOR ARREST Off' COD'IPLAINT                                     Pale 3 of4
   Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 10 of 19 Page ID #:242
                                                        ~`~ ^
I H-11.Revised 8/2010


UNITED STATES DISTRICT COURT I                             ~ ~ E,U 1
                                                           r                            _
SOUTHERN DISTRICT OF NEW YORK ~
                                                   X       J~ ~}~                               ~r
                                                       _ __ -,..
    UNITED STATES OF AMERICA                                        ORDER APPOINTING COUNSEL
                                                                    (Federal Defenders of Neu York, Inc.)
        ,~              —V—
             J            ~
                                                                     Docket # l GI ~~~1
                                                                                      '~'            ~        ~~

                                  Defendant

 ------------------------------------------------ x

     Because the above name defendant has testified under oath or otherwise satisfied this
Court that he or she: (1) is financially unable to employ counsel; and (2) does not wish to
waive counsel, and because the interest o~ justice so require, the FEDERAL DEFENDERS
OF NEW YORK, INC. is hereby appointed to represent the defendant in the above designated case
for the following purpose:

        Check one)                 all proceedings

                                   baiUpresentunent only

                                   other (specify)                  ,~~'~- / ✓ ~~           -'"~(/~~'~~~


       If the case proceeds to the U.S. District Court, the appointment shall remain in effect.
until terminated or a s l~stitute attorney is appointed.
                                                                   ,,;.~`
                                                                        ;1~,~                  -'~   ~~~. ~
Date         `~~~~ cam'                        ~
                  ~~                          S'gnature of U.S. Judge or Magistrate Judge
                                               r by order of the Court:



                                                                            ~k or Deput~T

T0:     CLERK OF COURT
        United States District Court
        Southern District of New York

        Federal Defenders of New York, Inc.
        52 Duane Street, 10th Floor
        New York, New York 10007

Copy 1 —Retain in Magistrate Judge File
Copy 2 — To Federal Defenders of New York, Inc.
Copy 3 — To U.S.D.C. Clerks Office (Attu: C.J.A. Clerk)
                                                                       .~
    Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 11 of 19 Page ID #:243
                                               F                                             ~i~        (`~
DOCKET N           ~f ~                  ^`        ~~~ DEFENDANT ~ ~ ~J                               !l~
                                                                                                                             ~:

AUSA               _    ~                   ~                           .'S COLJNS                            ~ `~
                                                                            TAINED ~FEDERAL D      ENDERS ❑ CJA ❑ PRESENTMENT ONLY
O                                 INTERPRETER NEEDED
                                                                                D DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5     O Rule 9~Rule 5(c)(3) O Detention Hrg.                     DATE OF ARREST ~' ~S ~ ~ I    O VOL. SURR.
                                                                        TIME OF ARREST ~~~ O Q't~I ~ DON WRIT
❑ Other:                                                                TIME OF PRESENTMENT        ~~
                                                                                            ~T•

                                                            BAIL DISPOSITION
                                                                                O SEE SEP. ORDER
O DETENTION ON CONSENT W/O PRENDICE         4 DETENTION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
O D~ELATION HEARING SCHEDULED FOR:
~
IrYAGREED CONDITIONS OF RELEASE                                                     P/`
O~ ~D .RELEASED ON OWN RECOGNIZANCE                             ~ ,~~~~~G~ ~v
IJ'~~~ ~ ~ C'(? L? PRB ~
                       C    ~FRP                  ~(~/~?~ •i~/
0 SE URED BY $               CASH/PRO
                                                    G~                                ~ GtiZ~      (.~`~s~~
         L RESTRICTED TO SDNY     !
                                                                           LS ~~~r           IG~.t'~~~f''"
        ORARY ADDITIONAL      VEL UPON CONSENT OF AUSA &APPROVAL OF P            I
a1~ JRRENDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS) -~ JV/P/iii" ~~~~/~~~~

' PRETRIAL SUPERVISION: ~ REGULAR D STRICT               DIRECTED BY PRETRIAL SERVICES
O DRUG TESTING/TREATMT AS DIRECTED BY PTS D MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
O DEF. TO SiJBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/T

O HOME INCARCERATION      O HOME DETEI~rI'ION  D CURFEW   D ELECTRO                                      4NITORIN~f~ ~'~' y.
O DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMI                                  D BY PRETRIAL SERVICES

D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] O DEF. TO CONTINUE ORS
O DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON                                       ~~T EDU~t~TId1 t~ ~RAM

                                                                                                               ~,~ ~~
D DE      BE DETAINED UNTIL ALL CONDITIONS ARE MET                           `~'~• CAF ~`+~.`~
    F. TO BE RELEASED ON OWN SIGNATURE,PLUS THE FOLLOWING CONDITIONS:                - ~--
                                                 REMAII~]ING CONDITIONS TO BE MET BY: -                                           --

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:


                                                                           ~t-~'k...~ -~1rS ~ V~~
       ~r
        ~ w~ l ~ c~V~                        1.~ ~ ~-C'1'~ ~15~ ~ S ~y,3 t
                                  C~C.C."vt-1,




D DEF. ARRAIGNED;PLEADS NOT GUILTY                         O CONFERENCE BEFORE D.J. ON ~_
O DEF. WAIVES INDICTMENT                                                               ~
D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7)iJNTIL
                                                                                       O ;~ ,
For ~5 c 3 Cases:                                                                                                        U        \
    ENTITY HEARING WAIVED                                            O DEFENDANT TO BE REMOVED
O PRELIMINARY HEARING IN SDNY WAIVED                                 F3~dNTROL DATE FOR REMOVAL: ~
                                                                                                 ' I                          ~~       ~
                                                                                                                                       ¢•

PRELINIINARY HEARING DATE: 4"'~-~~" ~ CI                             ~'~DEFENDANT'S CONSENT


DATE:                         I                                                  ~~tK~ "~`' ~ ~~
                                                                               UNITED STATES MAGISTRATE JUD
WHITE (original)-COURT FILE          p~[~ - U.S. ATCORNEY'S OFFICE                - U.S. MARSHAL       GREEN -PRETRIAL
Revd 2016 IA - 2
      Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 12 of 19 Page ID #:244
AO 98 (Rev. 12/11) Appearance Bond                                                                                                        I[~A~
                                      UNITED STATES DISTRICT CO
                                                                     for the
                                                                                                                     ~.~kd~ ,-. ~J
                                                     Southern     District of New York
                                                                                                                            ~~       ~I
                    United States of America
                                     V.
                                                                                                19M2969
                     MICHAEL AVENATTI
                          Defendant

                                                           APPEARANCE BOND

                                                          Defendant's Agreement

I,                   MICHAEL AVENATTI                           (defendant), agree to follow every order of this court, or any/
court that considers this case, and I further agree that this bond  maybe forfeited if I fail:
           (~)to appear for court proceedings;
           (~)if convicted, to surrender to serve a sentence that the court may impose; ar
           (~)to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                                 Type of Bond
(~)(1) This is a personal recognizance bond.

(    )(2) This is an unsecured bond of $               300,000

(❑)(3) This is a secured bond of $                                                     ,secured by:

       (❑)(a) $                                        , in cash deposited with the court.
                                                                                                     U
       (❑)(b) the agreement of the defendant and each surety to forfeit the following cash or other property
                 (describe the cash or other property, including claims on it — saich as a lien, mortgage, or loan —and attach proof of
                  ownership and value):



                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

        (❑~ (C~ 1 b111 boTld Wlth a SO1V0nt Sul'0ty (attach a copy ofthe bail bond, or describe it and identify the surety):




                                                     Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
      Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 13 of 19 Page ID #:245
                                                                                                                            Page 2

AO 98 (Rev. 12/11) Appearance Bond



Release ofthe Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either:(1)the defendant is found not guilty on all charges, or (2)the defendant reports to
serve a sentence.

                                                         Declarations

Ownership ofthe Property. I, the defendant —and each surety —declare under penalty of perjury that:
        (1)      all owners of the property securing this appearance bond are included on the bond;
        (2)      the property is not subject to claims, except as described above; and
        (3)      I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant —and each surety —have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I,the defendant —and each surety —declare under penalty o                   this information is true. (See 28 U.S.C.§ 1746.)


Date:         3/25/19                                                                 MICHAEL AVENATTI
                                                                                        Defendant's signature -




                Surety/property owner —printed name                            Surety/property owner —signature and date




                 Sacrety/property owner —printed name                          Surety/property owner —signature and date




                 Surety/property owner —printed name                           Surety/property owner —signature and date




                                                                 CLERK OF COURT


 Date: 3/25/19
                                                                                            ofClerk or Deputy Clerk -


Approved.

Date:         3/25/19                                                /       l/"~/ v '"~
                                                                         A USA signature —ROBERT BOONS/ROBERT           BELMAN
       Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 14 of 19 Page ID #:246

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                     Page 1 of   Pages




                                      UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America
                               v.
                                                                                    Case No.       19M2969
                  MICHAEL AVENATTI
                               Defendant


                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

       The defendant must appear at:
                                                                                           Place




       On
                                                                          Date and Time


       If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
           Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 15 of 19 Page ID #:247

AO 199B (Rev. 12/11) Additional Conditions of Release                                                                            Page     of _Pages

                                                  ADDITIONAL CONDITIONS OF RELEASE

       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

(❑) (6) The defendant is placed in the custody of
            Person or organization
            Address (only ifabove is an organiationJ
            City and state                                                                                     Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure      the  defendant's  appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the  custodian's custody.

                                                                       Signed:
                                                                                                   Custodian                                  Date
(~) (7) The defendant must:
   ( X) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES `1 ~ ~~ • ti
            telephone number                            , no later than
   ( ) (b) continue or actively seek employment.
   (Q) (c) continue or start an education program.
   (~)(d) surrender any passport to:        PRETRIAL SERVICES(AND TRAVEL DOCUMENTS WITHIN 48 HOURS)
   (~)(e) not obtain a passport or  other international travel document.
   (~) (fl abide by the  following restrictions on personal  association, residence, or travel: SDNY/EDNY/CDCA &POINTS IN-
                                                                                                BETWEEN FOR TRAVEL TO
                                                                                                COURT/PERSONAL LAWYER

       (❑)(g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
              including:

       (Q)(h) get medical or psychiatric treatment:

       (Q) (i) return to custody each                         at         o'clock after being released at               o'clock for employment, schooling,
               or the following purposes:

       (❑) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
               necessary.
       ( )(k) not possess a firearm, destructive device, or other weapon.
       (❑) (1) not use alcohol( ❑ )at all( ❑)excessively.
       (❑)(m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
               medical practitioner.
       ( ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
               random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
               prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
               accuracy of prohibited substance screening or testing.
       ( ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
               supervising officer.
       ( ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
              (Q)(i) Curfew. You are restricted to your residence every day( ❑)from                                    to              , or (❑)as
                            directed by the pretrial services office or supervising officer; or
              (❑)(ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                           medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                           activities approved in advance by the pretrial services office or supervising officer; or
              (❑)(iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                           court appearances or other activities specifically approved by the court.
       (❑)(q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
               requirements and instructions provided.
              (❑)You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                      supervising officer.
       (❑) (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                    arrests, questioning, or traffic stops.
   Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 16 of 19 Page ID #:248


                            ADDITIONAL CONDITIONS OF RELEASE
(~) (s) AGREED CONDITIONS OF RELEASE: X300,000 PERSONAL RECOGNIZANCE BOND;TO BE COSIGNED
        BY TWO FINANCIALLY RESPONSIBLE PERSONS; TRAVEL RESTRICTED TO SDNY/EDNY/ CDCA AND
        POINTS IN BETWEEN FOR TRAVEL TO COURT/PERSONAL LAWYER; TEMPORARY ADDITIONAL
        DOMESTIC TRAVEL UPON CONSENT OF AUSA AND PTS; SURRENDER TRAVEL DOCUMENTS WITHIN
        48 HOURS AND NO NEW APPLICATIONS;PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL
        SERVICES; DEFT TO BE RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET
        4/5/19; DEFT MUST NOT SPEND/TRANSFER $5,000 OR MORE IN A SIGNLE TRANSATION FROM/TO ANY
        ACCOUNT HE CONTROLS WITHOUT FIRST NOTIFYING PTS DEFT TO REPORT TO CDCA ON 411/19 AT
       2PM.
         Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 17 of 19 Page ID #:249
AO 199C (Rev. 09/08) Advice of Penalties                                                                  Page      of          Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: MICHAEL AVENATTI                                          19 MAG 2969

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, ar officer of the court. The penalties for tampering, retaliation, ar
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
      (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more —you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
      (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years —you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
      (3) any other felony — you will be fined not more than $250,000 or unprisoned not more than two years, or both;
      (4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed far failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




DEFENDANT RELEASED                                               ~~Defendant's Signature - MICHAEL AVENATTI
                                                                     v
                                                                u~ ~P~ ~~lL ~ y
                                                                                         Crty and State



                                             Directions to the United States Marshal

( ~) The defendant is ORDERED released after processing.
( ~) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
     defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
     produced before the appropriate judge at the time and place specified.


 Date:         3/25/19
                                                                                   Judicial 0~cer's Signature



                                                                                     Printed name and title
         Case 8:19-mj-00241-DUTY Document 13 Filed 04/03/19 Page 18 of 19 Page ID #:250
AO 199C (Rev. 09/08) Advice of Penalties                                                        Page         of          Pages

                    DISTRIBUTION:      COURT   DEFENDANT     PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                  S€uther~ E~istrict cf 1'ew y'cr~c

                                                                                           The Crcn~c
                                                                                          Manhattan
                                                                                          itiestchestgr
                                                                                           Rockland
                                                                                            C~~tcf~ess
                                                                                            €ran~le
                                                       DutChesS                             Femram
                                                                                            SuRiwan
                Sullivan
                                                                                   Eastern District c-f ~e~~ ~'e-r!c

                                      ~/                                             ~rccKhrn (E'.in4~ ~~unty)
                                                                                    Queens (queens G~unrij
                                      ~ran~e           GUtll~                    Staier~ lstar~c~ i~~cnrnen~ I:+eunrr)
                                                                                   Lcn~t Island {!tassa~r ~ Suffolk}


                                                           Westchester


                                                                                                                       t'J




                                                                                  Suff~IK

                                                                  riassau   Y            r—
      Case 8:19-mj-00241-DUTY Document 13 VFiled 04/03/19 Page 19 of 19 Page ID #:251
                               n                   c                                                ~        (`
DOCKET No.           ~ I~                   ~          ~W'             DEFENDANT ~ ~                        - t~


AUSA                                                                       .'S COUNS                        ~ ~`f
                                                                           TAINED ~FEDERAL D            ENDERS ❑ CJA ❑PRESENTMENT ONLY
Q                                  INTERPRETER NEEDED                              ~ ~
                                                                                  O DEFENDANT WAIVES PRETRIAL REPORT

O Rule 5      D Rule 9~Rule 5(c)(3) ❑Detention Hrg.                        DATE OF ARREST~~ O VOL. SURR.
                                                                           TIME OF ARREST (2~• ~,Q p'~~• O ON WRIT
❑ Other:                                                                   TIl~IE OF PRESENTMENT~'V+
                                                                                                   ~-

                                                               BAIL DISPOSITION
                                                                                O SEE SEP. ORDER
❑ DETENTION ON CONSENT W/O PREJUDICE       O DETEN'T'ION: RISK OF FLIGHT/DANGER O SEE TRANSCRIPT
O D~ELATION HEARING SCHEDULED FOR:
~
4J~.GREED CONDITIONS OF RELEASE
❑~ ~D .RELEASED ON OWN RECOGNIZANCE                                  ~          ~~
IJ'~~(}~+OO C~ PRB ~  C    ~FRP                  ~ ~/~!~ •/'~/~ ~~/y~~~~
D SE URED BY $              CASH/PRO                                                             ~VS4~
        L RESTRICTED TO SDNY      /                G'                                 ~ GG'u
       ORARY ADDITIONAL      VEL UPON CONSENT OF AUSA &APPROVAL OF P~~~~~ S~~                ~Gc,U~K~"
a~~     NDER TRAVEL DOCUMENTS(& NO NEW APPLICATIONS) .-- ~1/jfj~i~           .~

~YPRETRIAL SUPERVISION: ~ REGULAR O STRICT ~DIRECTED BY PRETRIAL SERVICES
O DRUG TESTING/TREATMT AS DIRECTED BY PTS O MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
O DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

O HOME INCARCERATION      O HOME DETENTION     O CURFEW  O ELECTRONIC MONITORING      ❑ GPS
❑ DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING,AS DETERNIINED BY PRETRIAL SERVICES

D DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] O DEF. TO CONTINUE OR START EDUCATION PROGRAM
O DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTI~R WEAPON

O DE      BE DETAINED UNTIL ALL CONDITIONS ARE MET
    F. TO BE RELEASED ON OWN SIGNATURE,PLUS T`~-IE FOLLOWING CONDITIONS:
                                                   REMAINING CONDITIONS TO BE MET BY:                                           —   -- l

ADDITIO~L C~ONDI~ThOSS/ADDITI~`N~A~L PI~ROC~EDIN`
                                                ~G~~~MME
                                                       /~NT~~~ `~ ~ ~`                                                              _


                                                                                    ,-~ .. ~ ~v~ ~ ~ .~
      ~r~~w~ ~ -tfl cR.v~ c~c.c..~-u.~,~— ►'~.. G-c~,t -1~2~ i S w ~ f~-~~ -~~s f v~           `1
                                   ~                                             — --           ~ 2.                 !M




O DEF. ARRAIGNED; PLEADS NOT GUILTY                        O CONFERENCE BEFORE D.J. ON
O DEF. WAIVES INDICTMENT
D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For  e 5 c 3 Cases:
   ENTITY HEARING WAIVED                                           ❑ DEFENDANT TO BE REMOVED              q
O PRELIMINARY HEARING IN SDNY WAIVED                               0-~~ITROL DATE FOR REMOVAL: ~ — L '" L 1


PRELIMINARY HEARING DATE:'¢—~~~ L CI                                   ~'UN 1~~FENDANT'S CONSENT


DATE• ~`~S ~ I ~                                                                              ~ ~~
                                                                               UNITED STATES MAGISTRATE JUDGE,S.D.N.Y.
w7-rr~ (original)-COURT FILE           PINK - U.S. ATTORNEY'S OFFICE        YELLOW - U.S. MARSHAL          GREEN -PRETRIAL SERVICES AGENCY
Redd 2016 IH - 2
